PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,090,626			:  REQUEST
Palmer, et al.	   	 			:  FOR RECALCULATION
Issue Date:      August 17, 2021		:  OF  PATENT TERM 
Application No. 16/077,703			:  ADJUSTMENT 
Filed:       August 13, 2018	:  
Atty Docket No. MEWE-064			:  
		 
This is responsive to the “Request for Recalculation of Patent Term Adjustment in View of Safe Harbor Statement under 37 CFR 1.704(d)”, filed on September 3, 2021.  

This recalculation is not the Director’s decision under 35 U.S.C. 154(b)(4).

The request is dismissed.

The request will not be treated on its merits at this juncture because it is not signed in
accordance with 37 CFR 1.4 Further to this point, 37 CFR 1.4(d) provides, in pertinent part
that:

(d)
(1) Handwritten signature. Each piece of correspondence, except as provided in
paragraphs (d)(2), (d)(3), (d)(4), (e), and (f) of this section, filed in an application, patent
file, or other proceeding in the Office which requires a person’s signature, must:
(i) Be an original, that is, have an original handwritten signature personally signed, in permanent dark ink or its equivalent, by that person; or

(ii) Be a direct or indirect copy, such as a photocopy or facsimile transmission (§1.6(d)), of an original. In the event that a copy of the original is filed, the original should be retained as evidence of authenticity. If a question of authenticity arises, the Office may require submission of the original.

 (2) S-signature. An S-signature is a signature inserted between forward slash
marks, but not a handwritten signature as defined by paragraph (d)(1) of this section. An
S-signature includes any signature made by electronic or mechanical means, and any
other mode of making or applying a signature other than a handwritten signature as
provided for in paragraph (d)(1) of this section. Correspondence being filed in the Office
in paper, by facsimile transmission as provided in § 1.6(d), or via the Office electronic

or a reexamination or supplemental examination proceeding may be S-signature signed
instead of being personally signed (i.e., with a handwritten signature) as provided for in
paragraph (d)(1) of this section. The requirements for an S-signature under this paragraph
(d)(2) of this section are as follows.

(i) The S-signature must consist only of letters, or Arabic numerals, or both, with
appropriate spaces and commas, periods, apostrophes, or hyphens for punctuation, and
the person signing the correspondence must insert his or her own S-signature with a first
single forward slash mark before, and a second single forward slash mark after, the S-
signature (e.g., /Dr. James T. Jones, Jr./); and

(ii) A patent practitioner (§ 1.32(a)(1) )), signing pursuant to §§ 1.33(b)(1) or
1.33(b)(2), must supply his/her registration number either as part of the S-signature, or
immediately below or adjacent to the S-signature. The number (#) character may be used
only as part of the S-signature when appearing before a practitioner’s registration
number; otherwise the number character may not be used in an S-signature.

(iii) The signer’s name must be:
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.

(3) Electronically submitted correspondence. Correspondence permitted via the
Office electronic filing system may be signed by a graphic representation of a
handwritten signature as provided for in paragraph (d)(1) of this section or a graphic
representation of an S-signature as provided for in paragraph (d)(2) of this section when it is submitted via the Office electronic filing system.

The request is not signed in accordance with 37 CFR 1.4(d)(2) as the S-signature is not inserted between forward slash marks. The renewed petition must be signed in accordance with 37 CFR 1.4 and 37 CFR 1.33.

Petitioner is allowed a period for reply to this decision of two (2) months from the mailing date of this decision. Extensions of time under 37 CFR 1.136(a) are NOT available. 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		
			Mail Stop Petitions
Commissioner for Patents
			United States Patent and Trademark Office

			Alexandria, VA 22313-1450

By facsimile:		(571) 273-8300
			Attn: Office of Petitions

VIA EFS-WEB
 
Telephone inquiries specific to this decision should be directed to the undersigned, at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET